McMurray, Presiding Judge.
Mary C. Dunn (plaintiff) filed an action against Michael J. Prewett and Irene Underwood (defendants), alleging defendants did not carry out their duties as corporate officers and directors of her employer, Prewett Industries, Inc. (“Prewett Industries”), by failing to maintain Prewett Industries’ workers’ compensation insurance coverage. Plaintiff alleges that Prewett Industries is now insolvent and that she is unable to recover a workers’ compensation award entered in her favor because of defendants’ negligent omission.
Defendants filed separate answers, denying the material allegations of the complaint. The trial court struck defendant Michael J. Prewett’s answer for failure to respond to certain discovery requests and entered judgment against him as to the issue of liability. The trial court reserved ruling on the issue of damages and later conducted a bench trial as to plaintiff’s claim against defendant Underwood. The bench trial resulted in a plaintiff’s verdict on the issue of liability and the entry of an order, reserving a ruling on the issue of damages. Defendant Underwood filed this direct appeal. Held:
*253Decided November 17, 1994.
Buck, Crowley, Leverett & Johnson, J. Wayne Crowley, for appellant.
Lawton Miller, Jr., for appellee.
“ ‘The order sought to be appealed is not final within the meaning of OCGA § 5-6-34 (a) because the case remains pending below. Because the procedures set forth in OCGA § 5-6-34 (b) have not been followed, the appeal must accordingly be dismissed.’ Coley Fertilizer Co. v. Gold Kist, Inc., 174 Ga. App. 471 (330 SE2d 597). Nor has the trial court directed the entry of final judgment as to [defendant Underwood] upon an express determination that there is no just reason for delay pursuant to OCGA § 9-11-54 (b). Johnson v. Hosp. Corp. of Am[erica], 192 Ga. App. 628, 629 (385 SE2d 731). The appeal is premature and must be dismissed.” Turner v. Buhrow, 205 Ga. App. 444 (422 SE2d 678).

Appeal dismissed.


Andrews and Blackburn, JJ., concur.